DAUKSCH, Judge.
This is an appeal from a sentence. Appellant asserts the sentencing court erred in using only one guideline scoresheet when sentencing appellant for two crimes.
Appellant cites no authority for his position and failed to advise this court of cases directly against his position. See Ford v. State, 528 So.2d 538 (Fla. 5th DCA 1988); Gallagher v. State, 476 So.2d 754 (Fla. 5th DCA 1985). He also failed to recognize and attempt to deal with a specific rule of criminal procedure governing the proper procedure. Rule 3.701(d)(1), Florida Rules of Criminal Procedure says “One guideline scoresheet shall be utilized for each defendant covering all offenses pending before the court for sentencing.”
Finally appellant neglected to advise this court of the fact that his sentence was a negotiated downward departure sentence.
*1391Appellate courts should not be burdened with frivolous appeals such as this one and attorneys should not cause it to happen.
AFFIRMED.
COBB and COWART, JJ., concur.